Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Applicant’s amendment
	Applicant’s amendment filed 7/26/2021 has been received and entered.  Claims 1 and 16 have been amended, claims 5, 6, 10, 15, 20 and 36 have been cancelled.
Claims 1-4, 7-9, 11-14, 16-19, 21-35 filed are pending.

Election/Restriction
Applicant’s election of the three species of: the source of nucleic acids of genomic databases; the subsets for the loci with low domain homology matches to known protein domains in other subsets; and for validating sequences through biomedical validation assays, in the reply filed on 12/3/2018 was acknowledged. 

Election was made without traverse in the reply filed on 12/3/2018.  Applicants have not provided any new comment nor argument on the restriction requirement.
Claims 1-4, 7-9, 11-14, 16-19, 21-35 are currently under examination.

Priority
	This application filed 10/21/2016 claims benefit to US provisional applications 62/296548 filed 2/17/2016, 62/376382 filed 8/17/2016, 62/245270 filed 10/22/2015 and 62/376367 filed 8/17/2016; and is related by the provisional applications to PCT/US2016/058302 which has a CIP filed in the US as 15/960064 filed 4/23/208.
No comments have been made in prosecution regarding the summary of priority.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 step (f) second line, it appears that candidate ‘set set’ is a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 7-9, 11-14, 16-19, 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The specific issues are detailed below.
Claim 26 recites the limitation "method of claim 20" in in the preamble.  There is insufficient antecedent basis for this limitation in the claim because claim 20 has been cancelled.  It is noted that 27-30 depend from 26, and have the same issue.
Amending the claims to be dependent on pending claims or be independent would address the issue. For the purposes of compact prosecution, the limitations will be interpreted to further limit claim 1.
Claim 1 has been amended to recite ‘a defined distance of’ and ‘a defined size limit’ and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, while there is literal support for the terms they are not defined by the specification, and it is unclear if the values that follow are the only single values that serve as a limitation (for example only within 1kb or 25kb) or alternatively they intend to serve as a range of distances.  If the intent is that there is a range it is unclear how the amendment is meant to limit or describe the values that follow or what is to be defined or by who.  Dependent claims fail to further resolve the ambiguity between defined values or a range of values, and are included in the basis of the rejection.

More clearly setting forth what is size or distance that is ‘defined’ would address the basis of the rejection, and how step f) is to be implemented would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-9, 11-14, 16-19, 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to identifying sequences that encode modifying effectors related to CRISPR arrays.  More specifically, the claims indicate that the sequences being analyzed and identified comprise a sequence within 1-25kb of a CRISPR array and encoding a protein and as amended that the protein is greater than 700 amino acids, and that they are selected as subsets that have at least 10 candidate effector proteins’ which are within 1-25kb of the CRISPR array.  The claims have been amended to require ‘defined’ in silico for later validation.
The claims do not set forth what or where the analyzed data is or is derived, and provide only instructions to analyze the data once it is obtained.  To assess contemplated embodiments, the specification teaches at [00235] that 
“ In certain example embodiments, putative nucleic acid modifying loci may be identified from a set of nucleic acid sequences. The set of nucleic acid sequences may be obtained from a genomic or metagenomic database. The genomic or metagenomic database may comprise only prokaryotic genomic sequences, only eukaryotic genomic sequences, or a combination thereof, depending on the nucleic acid modifying loci to be searched. In certain example embodiments, the method comprises obtaining all available prokaryotic genomic sequence from a genomic or metagenomic database repository. Example database repositories include European Ensemble and NCBI databases. A sub-set of nucleic acid sequences comprising the conserved genomic element may then be selected. Tools for searching and identifying the conserved genomic element will depend on the composition of the conserved genomic element to be identified. In certain example embodiments, PILER-CR CRISPR is used t53 ttttttto identify genomic sequences comprising one or more CRISPR arrays. R.C. Edgar. "PILER-CR: fast and accurate identification of CRISPR repeats." BMC Bioinformatics. 2007;8:18. [00236] The assembled set of nucleic acid sequences are then searched to identify putative nucleic acid modifying loci within either a defined distance of the conserved genomic element, loci comprising at least one protein above a defined size limit, or both. Sequences comprising the conserved genomic element are selected from the set of all nucleic acid sequences. The defined distance from the conserved genomic element may be informed by the architecture of known nucleic acid modifying loci of interest.”

As noted in prosecution, the remaining limitations can encompass in review of the specification steps and limitations are evaluated finds support at:
“[0091] In another aspect, the invention provides a method for identifying novel nucleic acid modifying effectors, comprising: identifying putative nucleic acid modifying loci from a set of nucleic acid sequences encoding the putative nucleic acid modifying enzyme loci that are within a defined distance from a conserved genomic element of the loci, that comprise at least one protein above a defined size limit, or both; grouping the identified putative nucleic acid modifying loci into subsets comprising homologous proteins; identifying a final set of candidate 22nucleic acid modifying loci by selecting nucleic acid modifying loci from one or 

“[0094] In one embodiment, the conserved genomic element comprises a repetitive element, such as a CRISPR array. In a specific embodiment, the defined distance from the conserved genomic element is within 10 kb of the CRISPR array.”

“[00966] Example 6: Computational Sequence Analysis 
[00967] From complete compiled Ensembl Release 27 genomes (Yates et al., 2016), CRISPR repeats were identified using PILER-CR (Edgar, 2007). Proteins within 10kb of identified CRISPR arrays were clustered into loci, with loci rejected if more than one protein of size 700 amino acids or larger or if either Cas1 or Cas2 present. For candidate Class 2 effectors, only proteins in these remaining loci of size 900aa to 1800aa were selected. These candidate effectors were subjected to the BLASTP program (Camacho et al., 2008) searched against the NCBI non- redundant (NR) protein sequence database with an E-value cutoff of 1 e-7. All discovered proteins were then grouped into putative families via a nearest-neighbor grouping with the same E-value cutoff. Only putative families with at least ten candidate effectors and more than 50% of candidate effectors within 10kb of CRISPR arrays were considered. HHpred (Remmert et al., 2012) and existing CRISPR locus classification rules were used to classify each family, leaving Cas13b as the only unclassified family. Within this family, truncated or suspected partially sequenced effectors were discarded, leaving 105 loci, and 81 with a non-redundant protein. Multiple sequence alignments on these 81 proteins (as well as the accessory Csx27 and Csx28 proteins) were performed using BLOSUM62 (Henikoff and Henikoff, 1992) to identify the HEPN domains and to sort the loci into phylogenetic trees. Vienna RNAfold (Lorenz et al., 2011) was used to predict secondary structure of each direct repeat, whose transcriptional orientation was chosen as identical to that of Cas13b in its locus. CRISPRTarget (Biswas et al., 2013) was used to search the spacers in each locus against NCBI phage and plasmid genomes. Weblogos were generated for all unique direct repeats and protospacer flanking sequences 371 (Crooks et al., 2004). TMHMM Server v. 2.0 (Moller et al., 2001) was used to predict the transmembrane helices in Csx27 and Csx28.”

These teachings provide support that the identification and analysis are done with information in a database, and descriptions based on observation of the sequences analyzed.  As 

For step 1 of the 101 analysis, the claims as amended to a ‘computer implemented’ method the claims are found to be directed to a statutory category of a process.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for related homologous sequences and associated criteria of the sequences.   The step of aligning and comparing sequence to arrive at the identification of groups/classes of sequences are instructional steps.  In view of the specification and dependent claims (see for example the use of BLAST set forth in the claims), the claim requires computing similarity scores based on similarities set by the user.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as interpreted as a computer implemented method can be performed in silico and do not have an additional element.  To the extent it is practiced with electronic assistance of a computer and electronic databases of sequences, this judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  To the extent that step (f) provides a 
For step 2B of the 101 analysis, to the extent that the independent claims recites additional elements of biochemical assays, they are found to be the steps of obtaining and testing sequence data obtained by the judicial exception.  As such, the claims do not provide for any additional element to consider under step 2B that appear to integrate or provide significantly more than the indication to test a construct for activity.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  There is no requirement of the complexity of the data being analyzed, and it appears that the judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Response to Applicant’s arguments
Applicants state that in view of the amendments to the claims of ‘generating a set of nucleic acid constructs encoding the nucleic acid modifying effectors and performing one or more biochemical validation assays thereby experimentally validating’ provides for an additional element and provides a practical application.  
As provided above, each of the amended steps have been fully evaluated, and have been indicated to be steps of analysis of sequences that would be present in a database.  It is noted that the claims do not require any specific database or data, nor any particular means that particularly define the broad embodiment of ‘a set of nucleic acid sequences’ in step (a) that are being assessed in steps (a)-(e).  For completeness and clarity of the record and in view of the art of record, the implied requirement of where the data was obtained was discussed relative to a ‘computer-implemented method’.  Though a copy of each of the claims and the limitations were not recited in the basis of 
For Step 2A, prong Two, Applicants argue that the claims have additional elements and that even if the steps are considered to be in the category of a mental process, the judicial exception is integrated into a practical application and provide significantly more as an improvement in life sciences.
Alice and found patent ineligible.  There is no example in the guidance and Examiner is unaware of fact patterns found by the courts where sequence analysis applied to life sciences has be determined to be patent eligible.  With respect to practical application, there is no step in which the judicial exception is applied, as the claim is directed to steps that analyze a nucleic acid sequence for particular patterns that may identify putative CRISPR loci that have or may have not previously been identified.
Applicants’ arguments and the claim amendments have been fully considered, and not found persuasive.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could 

Conclusion
No claim is allowed.
The closest art of record cited has been Shmakov et al. and Krzystof et al. which has been provided as relevant art with respect to the evolution, diversity and classification of CRISPR-Cas systems that were known.  While the search, identification and description of variants of CRISPR-cas are a continued area of research, there is no teaching nor motivation in the art to provide for the analysis steps or groupings required of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/Primary Examiner, Art Unit 1631